Case: 13-30255       Document: 00512403661         Page: 1     Date Filed: 10/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2013
                                     No. 13-30255
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILLIAM TROY MANNING,

                                                  Petitioner-Appellant

v.

JOHNNY SUMLIN, Warden, Claiborne Parish Detention Center,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:12-CV-2753


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       William Troy Manning, Louisiana prisoner # 508888, has appealed the
dismissal of his application for a writ of habeas corpus challenging his 2008
convictions of aggravated burglary and attempted aggravated rape. See State
v. Manning, 15 So. 3d 1204, 1218 (La. App. 2009). The district court determined
that the habeas application is time barred. See 28 U.S.C. § 2244(d)(1).
       Manning contends that he is entitled to statutory and equitable tolling of
the federal limitation period. We review de novo the district court’s decision

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30255     Document: 00512403661      Page: 2    Date Filed: 10/10/2013

                                  No. 13-30255

regarding statutory tolling of the federal limitations period. Manning v. Epps,
688 F.3d 177, 182 (5th Cir. 2012). The district court’s decision regarding
equitable tolling is reviewed for an abuse of discretion, although any conclusions
of law underlying the district court’s decision are reviewed de novo. Id.
      A person in state custody has one year in which to apply for a writ of
habeas corpus in federal court.       28 U.S.C. § 2244(d)(1).      Ordinarily, the
limitation period begins to run on the date when the judgment becomes final by
the conclusion of direct review or the expiration of the time for seeking such
review. § 2244(d)(1)(A). Alternatively, the limitation period runs from “the date
on which the impediment to filing an application created by State action in
violation of the Constitution or laws of the United States is removed, if the
applicant was prevented from filing by such State action.” § 2244(d)(1)(B).
      Manning asserts that incompetent prison writ writers, provided to him by
the prison, prevented him from filing his habeas application within one year of
the date when his conviction became final, in violation of his constitutional right
of access to the courts. “While the precise contours of a prisoner’s right of access
to the courts remain somewhat obscure, the Supreme Court has not extended
this right to encompass more than the ability of an inmate to prepare and
transmit a necessary legal document to a court.” Brewer v. Wilkinson, 3 F.3d
816, 821 (5th Cir. 1993) (footnote omitted). This right prohibits state prison
officials from actively interfering with inmates’ attempts to prepare or file legal
documents. Lewis v. Casey, 518 U.S. 343, 350 (1996).
      We note that Manning does not contend that he did not have access to an
adequate law library. See Egerton v. Cockrell, 334 F.3d 433, 436-39 (5th Cir.
2003). Nor does he contend that the State actively impeded his efforts to pursue
postconviction relief. See Critchley v. Thaler, 586 F.3d 318, 320-21 (5th Cir.
2009). Instead, he contends only that the assistance he received from his State-
provided inmate writ writers was inadequate. Manning has not shown that the



                                         2
    Case: 13-30255     Document: 00512403661      Page: 3    Date Filed: 10/10/2013

                                  No. 13-30255

district court clearly erred in refusing to statutorily toll the limitation period.
See Manning, 688 F.3d at 182.
      With respect to his contention that the limitation period should be
equitably tolled, Manning asserts that he did not have a reasonable alternative
to the writ writers that were provided to him by the prison. The federal
limitations period is not jurisdictional and is subject to equitable tolling in
appropriate cases. Holland v. Florida, 130 S. Ct. 2549, 2560 (2010). A habeas
applicant “is ‘entitled to equitable tolling’ only if he shows ‘(1) that he has been
pursuing his rights diligently, and (2) that some extraordinary circumstance
stood in his way’ and prevented timely filing.” Id. at 2562 (quoting Pace v.
DiGuglielmo, 544 U.S. 408, 418 (2005)). “[A] garden variety claim of excusable
neglect . . . does not warrant equitable tolling.” Id. at 2564 (internal quotation
marks and internal citations omitted).
      Manning contends only that his inmate counsel were incompetent and
made mistakes in processing his state postconviction proceedings and in
applying for federal habeas relief before his claims were fully exhausted. He has
not shown that an extraordinary circumstance prevented him from filing
a timely federal habeas application. See Holland, 130 S. Ct. at 2564. The
district court did not err in refusing to equitably toll the limitation period. See
Manning, 688 F.3d at 182. The district court’s judgment is
      AFFIRMED.




                                         3